Citation Nr: 0922859	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  98-16 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a lung disability.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to service connection for prostate cancer.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Esq.



WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from November 1966 to 
August 1970.  

Procedural history

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

In a September 2002 decision, the Board, inter alia, denied 
service connection for a lung disability, a skin disability, 
a heart disability, and diabetes mellitus.  The appellant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  

While the matter was pending before the Court, in October 
2003, the appellant's attorney and a representative of VA's 
General Counsel, on behalf of the Secretary, filed a joint 
motion for remand with respect to the issues of service 
connection for a lung disability, a skin disability, and a 
heart disability.  The parties indicated that the appellant 
would not pursue an appeal regarding the issue of service 
connection for diabetes mellitus.  In an October 2003 order, 
the Court granted the motion, vacated that part of the 
Board's September 2002 decision denying service connection 
for a lung disability, a skin disability, and a heart 
disability, and remanded the matter to the Board for 
readjudication.  
While the matter discussed above was pending, the appellant 
perfected appeals with additional claims, including service 
connection for prostate cancer and an application to reopen 
his previously denied claim of service connection for 
diabetes mellitus.  In January 2006, the Board remanded these 
issues, as well as the issues of service connection for a 
lung disability, a skin disability, and a heart disability, 
to the RO for additional evidentiary development and due 
process considerations.  

Haas stay

In October 2008, the Board notified the appellant that his 
claims were subject to a stay on the adjudication of cases 
affected by the decision of the Court in Haas v. Nicholson, 
20 Vet. App. 257 (2006).  In Haas, the claimant served on a 
naval vessel that operated off the coast of Vietnam; he never 
went ashore.  He subsequently submitted claims of service 
connection for diabetes mellitus and peripheral neuropathy, 
under regulations providing presumptive service connection to 
veterans who "served in the Republic of Vietnam" and 
subsequently developed certain disabilities associated with 
herbicide exposure.  See 38 U.S.C.A. § 1116(a); 3.307(a).  VA 
denied his claim, explaining that the presumption of 
herbicide exposure did not apply to his service as the 
applicable regulation, 38 C.F.R. § 3.307(a)(6)(iii), 
interpreted the phrase "served in the Republic of Vietnam" 
to mean that a veteran's service must have involved "duty or 
visitation" in the Republic of Vietnam.  

The claimant in Haas appealed the Board's decision to the 
Court, and in an August 2006 decision, the Court reversed the 
Board's decision, holding that 38 C.F.R. § 3.307(a)(6)(iii) 
must be read to include service in the waters near the shore 
of Vietnam, without regard to actual visitation or duty on 
land in the Republic of Vietnam.  The Court further held that 
the version of VA's Adjudication Procedure Manual in effect 
at the time the claimant filed his claim created a 
presumption of herbicide exposure based on receipt of the 
Vietnam Service Medal.  See Haas v. Nicholson, 20 Vet. App. 
257 (2006).  

VA disagreed with the Court's decision and appealed to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In order to avoid burdens on the 
adjudication system during the pendency of the appeal, VA 
imposed a stay at the Board on the adjudication of claims 
affected by Haas.  

The appeal has now been resolved.  In a May 2008 decision, 
the Federal Circuit held that VA regulations required a 
veteran to have set foot within the land borders of Vietnam 
for presumptive service connection to apply and that a 
veteran who never went ashore from the ship on which he 
served in the Vietnam coastal waters was not entitled to 
presumptive service connection.  The Federal Circuit further 
held that VA's amendment to its Adjudication Procedure Manual 
excluding veterans who had not set foot in Vietnam was 
neither invalid nor impermissibly retroactively applied.  
Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

The claimant in Haas filed a petition for a writ of 
certiorari to the United States Supreme Court, which was 
denied on January 21, 2009.  See Haas v. Peake, 129 S.Ct. 
1002 (2009).  Later that month, with the resolution of the 
appeal, VA lifted the stay on the adjudication of cases 
affected by the Haas litigation.  Thus, the Board is now able 
to proceed with consideration of the appellant's appeal.  

Hearings on appeal

It is noted that throughout the course of this longstanding 
appeal, the appellant has testified at multiple hearings, 
including three videoconference hearings before three 
different Veterans Law Judges in May 2002, August 2005, and 
July 2008.  VA regulations provide that the Veterans Law 
Judge presiding at a hearing must participate in the decision 
on the claim.  See 38 C.F.R. § 20.707 (2008).  The case has 
therefore been assigned to a panel of three Veterans Law 
Judges, to include the Judges who heard testimony at the 
Board hearings conducted in August 2005 and July 2008.  The 
Judge who presided at the May 2002 hearing has since retired.  

Remand

As set forth in more detail below, the Board has determined 
that new and material evidence has been received to reopen 
the claim of service connection for diabetes mellitus.  
Additional evidentiary development is necessary, however, 
prior to appellate consideration of the issue on the merits.  
A remand is also necessary with respect to the remaining 
issues on appeal.  These issues are addressed below in the 
Remand portion of this decision.  The appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  In a final September 2002 decision, the Board denied the 
appellant's claim of service connection for diabetes 
mellitus.  

2.  In October 2003, the appellant sought reopening of his 
claim of service connection for diabetes mellitus.

3.  Evidence received since the final September 2002 Board 
decision denying service connection for diabetes mellitus 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim of service connection for diabetes 
mellitus.


CONCLUSIONS OF LAW

1.  The September 2002 Board decision denying service 
connection for diabetes mellitus is final.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2002).

2.  New and material evidence has been received to warrant 
reopening of the claim of service connection for diabetes 
mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2008).  VA also has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  

In light of the favorable decision below, the Board finds 
that no further notification or development action is 
required at this juncture.  Neither the appellant nor his 
attorney has argued otherwise.


Background

The appellant's service treatment records are entirely 
negative for complaints or findings of pertinent 
disabilities, including diabetes mellitus.  Additionally, 
these records are negative for any indication of exposure to 
toxic substances, including herbicides or pesticides, or of 
service in the Republic of Vietnam.  

At his June 1970 service discharge medical examination, the 
appellant's endocrine system was normal.  Laboratory testing, 
including a urinalysis, revealed no abnormalities.  
Additionally, on a report of medical history, the appellant 
specifically denied having or ever having had sugar or 
albumin in the urine.  

The appellant's service personnel records show that he served 
as a telephone operator with the 1982 Communication Squadron 
at Ubon Airport, Thailand, from May 31, 1967, to June 27, 
1968.  His awards and decorations include the Vietnam Service 
Medal and the Republic of Vietnam Campaign Medal.  The 
appellant's service personnel records are negative for any 
indication of temporary assignments, visitation, or travel to 
the Republic of Vietnam.
In October 1996, the appellant submitted an original 
application for VA compensation benefits, seeking service 
connection for numerous disabilities, including diabetes 
mellitus.  

In support of his claim, the RO received VA and private 
clinical records, dated from May 1972 to September 2001.  
These records show treatment for numerous disabilities, 
including diabetes mellitus beginning in 1996.  These records 
note that the appellant had a positive family history of 
diabetes mellitus.  

The appellant underwent VA medical examination in November 
1996.  On examination, he reported that he had been diagnosed 
as having diabetes mellitus one year prior.  The diagnoses 
included history of diabetes mellitus, type II.

In a December 1996 statement, the appellant recounted some of 
his recollections regarding his period of active service.  He 
recalled that in the Spring of 1967, he was on a flight from 
Saigon to Bangkok which was "shot at many times."  He also 
recalled that his base in Thailand was severely infested with 
vermin such as rats and bugs.  Indeed, the appellant recalled 
that "[t]he rats would swim in the oatmeal and the bugs 
would be in the food."  The appellant indicated that as a 
result, "[e]very day they would fumigate because of the 
massive amount of bugs and germs in the air and ground."  He 
recalled getting sick from breathing the chemicals and 
developing trouble with his lungs, including coughing and 
difficulty breathing.  He also recalled that the area where 
he was stationed in Thailand had no vegetation.  

In a March 1998 statement, R.E.L, Jr., indicated that he had 
served with the appellant in Thailand.  He recalled that it 
was "very evident that the mosquito spray that the United 
States Air Force used at night to spray for mosquitoes was 
making [the appellant] very sick."  He recalled the 
appellant vomiting after the bug truck had sprayed.  

In a September 1998 affidavit, the appellant recalled that on 
his May 1967 flight from the United States to Thailand, the 
plane made several stops, including a stop at Tan Son Nhut 
Air Force Base in Saigon, Vietnam.  During that stop, he 
recalled that his plane came under mortar attack.  He also 
attested to the fact that a buddy of his, R.E.L., Jr., was on 
the flight with him.  Specifically, he indicated that "[w]e 
flew together to Ubon, with several stops, one of which was 
at Tansanut AFB in Saigon for dropping off troops and for 
fuel prior to our day flight to Bangkok, Thailand."  

At a December 1998 hearing, the appellant testified that on 
his way to Thailand, his plane made several stops.  He 
indicated that he believed he went from San Francisco to 
Hawaii, then to the Philippines, then to Tan Son Nhut Air 
Force Base in Saigon, then to Bangkok.  He testified that 
when the plane landed at Tan Son Nhut Air Force Base, half 
the people got off the plane, as they were to be stationed 
there.  The appellant apparently remained on the plane to 
continue travelling to Bangkok.  However, the plane came 
under attack.  See Transcript at page 6.  The appellant also 
recalled that during his tour of duty in Thailand, the 
military "sprayed heavily" to control the rats and snakes.  
This spraying made him sick.  

In a December 1998 affidavit, R.E.L., Jr. again noted that he 
had served with the appellant.  Mr. L. recalled that he and 
the appellant "flew up country from Bangkok, Thailand 
together.  He apparently came in through Tan Son Nhut AFB in 
Saigon, to Bangkok.  I came in through the Philippines to 
Bangkok."  Mr. L. clarified that although the appellant 
recalled that he was with him "from Tan Son Nhut AFB in 
Saigon, to Bangkok, however I think I went through the 
Philippines and was on a different plane than him, because I 
did not travel through Tan Son Nhut, although I know a lot of 
planes did go through Tan Son Nhut."  Mr. L. also indicated 
that he recalled the appellant becoming sick from the 
mosquito spray used to control the pests near their base.  

In a March 2000 letter, the U.S. Armed Services Center for 
Unit Records Research (now known as the U.S. Army and Joint 
Services Records Research Center (JSRRC)) indicated that 
extracts did not indicate any attacks on Tan Son Nhut Air 
Base during the period reported by the appellant.  

The appellant underwent a VA general medical examination in 
September 2000.  The appellant's complaints included diabetes 
mellitus.  After examining the appellant and reviewing the 
claims folder, the examiner diagnosed several disabilities, 
including type II diabetes mellitus.
In a January 2001 statement, the appellant indicated that he 
believed that he had developed diabetes mellitus from Agent 
Orange.  He indicated that he had served overseas in Thailand 
and was "directly exposed to herbicides and likely to Agent 
Orange on many occasions while stationed at the U.S. Air 
Force [Base] in Ubon, Thailand."  He also indicated that he 
had gone to Cambodia during his overseas tour of duty, during 
which time "there was a large area where nothing was alive - 
the trees and plants were all dead, and the bodies were 
strewn for miles."  The appellant indicated that he had been 
diagnosed as having diabetes in 1996.  

In a May 2002 statement, the appellant indicted that he had 
been exposed to herbicides such as Agent Orange while 
stationed in Thailand.  He indicated that "[n]either 
diabetes nor prostate cancer are hereditary in my family 
line" and therefore he believed that his conditions were due 
to Agent Orange exposure.  

At a May 2002 Board hearing, the appellant testified that on 
his way to Thailand, the plane in which he was riding stopped 
at Ton Son Nhut Air Force Base in Thailand to discharge 
passengers and possibly refuel.  He also described an 
incident when he went into Cambodia or Laos, and he saw 
bodies and dead vegetation in an area he assumed had been 
sprayed by herbicide.  He acknowledged that he was alone when 
he found himself in this area.  During the hearing, the 
appellant testified that "[n]o one in my family has 
diabetes."  Transcript page 11.  The appellant's attorney 
testified that it was "very unusual" to receive a diagnosis 
of diabetes mellitus at the age of 45, as the appellant had, 
when there was no family history.  

In his August 2002 substantive appeal, the appellant 
indicated that the base where he had been stationed, Ubon 
Royal Thai Air Force Base, was "sprayed on a regular basis 
with insecticides/pesticides/herbicides/Agent Orange, all of 
which contained dioxins."  He argued that his diabetes 
mellitus and prostate cancer were causally related to his 
exposure to those chemicals, particularly since "[d]iabetes 
does not run in my family."  

In an August 2002 letter, the appellant's attorney indicated 
that the appellant had "spent the day" at Tan Son Nhut Air 
Force Base in Saigon on his way to Thailand.  

In a September 2002 decision, the Board denied service 
connection for several disabilities, including diabetes.  The 
Board found that the appellant's service had not been shown 
to involve duty or visitation in Vietnam to warrant 
consideration of the presumption of service connection based 
on Agent Orange exposure.  In considering the claim on a 
direct basis, the Board observed that the record on appeal 
contained no credible evidence that the appellant was 
actually exposed to Agent Orange in service.  Finally, the 
Board observed that the record did not show that the 
appellant's diabetes mellitus had had its onset in service or 
was otherwise causally related to his active service.  

As set forth above, the appellant appealed the Board's 
decision to the Court.  He did not, however, pursue an appeal 
regarding the issue of service connection for diabetes 
mellitus.  Thus, the Board's September 2002 decision denying 
service connection for diabetes mellitus is final and may not 
be reconsidered on the same factual basis.  

In October 2003, the appellant requested reopening of his 
claim of service connection for diabetes mellitus.  

In support of his claim, the appellant submitted a May 2003 
letter from J. E. B., M.D., who indicated that she had been 
the appellant's primary care physician for the past nine 
years.  During that time, she noted that she had treated him 
for several disabilities, including diabetes.  Dr. B 
indicated that she had also treated the appellant's parents 
and that there was no family history of diabetes.  Dr. B 
indicated that she had reviewed a copy of the appellant's 
claims folder, which had been provided by the appellant's 
attorney.  Based on such review, as well as her experience 
with other patients who were "exposed to Agent Orange and/or 
other hervicides [sic] and pesticides," Dr. B stated, "I 
believe it is as likely as not that his prostate cancer, Type 
II diabetes, and his skin conditions are related to his 
service in the jungles of Southeast Asia."  

The RO thereafter obtained additional VA clinical records, 
dated from August 2000 to January 2008.  These records show 
continued treatment for numerous disabilities, including 
diabetes mellitus.  The appellant also testified at Board 
hearings in August 2005 and in July 2008.  The appellant's 
attorney has also submitted additional evidence in support of 
the appellant's claims, including voluminous materials 
obtained from the Internet.  

In a May 2007 letter, the JSRRC responded to the RO's request 
for information regarding the appellant's possible exposure 
to herbicides while in Thailand.  JSRRC indicated that they 
could neither document nor verify that the appellant was 
exposed to herbicides while stationed at Ubon Air Force base 
during 1967 and 1968.  Research showed that herbicides were 
sprayed in 1964 and 1965 in a coastal area near Pranburi, 
Thailand.  Ubon, however, was not on the Department of 
Defense listing of areas sprayed outside the Republic of 
Vietnam.  In addition, JSRRC noted that available historical 
records did not mention or document any herbicide spraying, 
testing, spills, or storage at Ubon, Thailand, during 1967 or 
1968.


Applicable Law

Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, such as 
diabetes mellitus, may be also be established on a 
presumptive basis by showing that such a disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the 
disease is presumed under the law to have had its onset in 
service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).  

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a) (2007).   

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e).  The enumerated diseases which are deemed 
to be associated with herbicide exposure include diabetes 
mellitus.  See 38 C.F.R. § 3.309(e).  

As discussed in detail above, in Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009), the 
Federal Circuit held that VA regulations require that a 
veteran must have set foot within the land borders of Vietnam 
for presumptive service connection to apply in his case and 
that a veteran who never went ashore from the ship on which 
he served in the Vietnam coastal waters was not entitled to 
presumptive service connection.  

In addition to the presumptive regulations, a veteran may 
establish service connection based on exposure to Agent 
Orange with proof of actual direct causation.  See Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (holding that the 
availability of presumptive service connection for some 
conditions based on exposure to Agent Orange does not 
preclude direct service connection for other conditions based 
on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  

New and material evidence

In general, decisions of the RO and the Board that are not 
appealed in the prescribed time period are final.  38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).


Analysis

As delineated in detail above, in a September 2002 decision, 
the Board denied service connection for diabetes mellitus.  
The appellant did not appeal the Board's decision.  Thus, the 
decision is final and not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. § 20.1100 (2002).

In this appeal, the appellant seeks to reopen his claim of 
service connection for diabetes mellitus.  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).

As it applies to this claim, received in October 2003, "new 
and material evidence" means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2008).

With these considerations, the Board has reviewed all of the 
evidence which has been submitted by the appellant or 
otherwise associated with the claims folder since the final 
Board decision in September 2002.  As discussed in detail 
above, this evidence includes a May 2003 letter from Dr. B in 
which she indicated that it was her opinion that the 
appellant's diabetes is as likely as not "related to his 
service in the jungles of Southeast Asia."  

Obviously, this evidence is new in that it was not previously 
of record.  Moreover, this evidence relates to an 
unestablished fact necessary to substantiate the claim.  As 
noted, the appellant's claim of service connection for 
diabetes mellitus was previously denied, in part, on the 
basis that the record did contain evidence showing that the 
appellant's diabetes mellitus had it onset in service or was 
otherwise causally related to his active service.  

The appellant has now provided such evidence.  Additionally, 
presuming the credibility of this evidence, it raises a 
reasonable possibility of substantiating the claim of service 
connection for diabetes mellitus.  For these reasons, the 
Board finds that the additional evidence received since the 
final September 2002 Board decision is new and material 
evidence within the meaning of 38 C.F.R. § 3.156.  The claim 
of service connection for diabetes mellitus is therefore 
reopened.

Although adequate for the limited purposes of reopening the 
claim, the additionally received evidence is not sufficient 
to allow the grant of the benefits sought.  See e.g. Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim).

Once a claim is reopened, the statutory duty to assist is 
triggered.  See 38 U.S.C.A. § 5103.  For reasons explained 
below, the Board finds that additional development is 
necessary before the Board may proceed to a decision on the 
merits.




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for diabetes mellitus is 
reopened; to that extent only, the appeal is granted.


REMAND

The appellant seeks service connection for a lung disability, 
a skin disability, a heart disability, prostate cancer, and 
diabetes mellitus.  He has advanced several theories of 
entitlement.  

First, the appellant argues that he is entitled to service 
connection for his claimed disabilities under regulations 
providing presumptive service connection for veterans who 
"served in the Republic of Vietnam" and subsequently 
developed certain disabilities associated with herbicide 
exposure.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).  In this case, however, the appellant 
did not serve in the Republic of Vietnam during the Vietnam 
era, and the record currently on appeal does not show that 
his overseas service involved duty or visitation in the 
Republic of Vietnam.  

In that regard, the appellant's service personnel records 
show that he served as a telephone operator with the 1982 
Communication Squadron at Ubon Airport, Thailand, from May 
31, 1967, to June 27, 1968.  Such personnel records are 
negative for any indication of temporary assignments, 
visitation, or travel to the Republic of Vietnam.

The Board has considered the appellant's assertions to the 
effect that his May 1967 flight from the United States to 
Thailand made several stops along the way, including at Tan 
Son Nhut Air Force Base in Saigon.  The appellant's attorney 
has argued that the appellant's statements in this regard are 
sufficient to establish that the appellant set "foot-on-
land" in Vietnam, thus entitling him to the presumption of 
exposure to herbicides.  
Given the inconsistencies in the appellant's recollections, 
however, they are of limited probative value.  For example, 
in a September 1998 affidavit, the appellant attested to the 
fact that while his plane was stopped at Tan Son Nhut Air 
Force Base in May 1967, it came under enemy attack.  In a 
March 2000 letter, however, the JSRRC indicated that extracts 
did not indicate any attacks on Tan Son Nhut Air Base during 
the period reported by the appellant.  

Also in the September 1998 affidavit, the appellant attested 
to the fact that a buddy of his, R.E.L., Jr., was on the 
flight with him which purportedly stopped at Tan Son Nhut.  
Specifically, the appellant claimed that he and R.E.L., Jr. 
"flew together to Ubon, with several stops, one of which was 
at Tansanut AFB in Saigon for dropping off troops and for 
fuel prior to our day flight to Bangkok, Thailand."  See 
also December 1998 hearing transcript.  

In a December 1998 affidavit, however, R.E.L., Jr. indicated 
that he did not believe the appellant's recollections were 
accurate in this regard.  Rather, he indicated that "I think 
I went through the Philippines and was on a different plane 
than him, because I did not travel through Tan Son Nhut."  

The Board also observes that the appellant's recollections 
have been internally inconsistent.  For example, at December 
1998 and August 2005 Board hearings, the appellant testified 
that he had stayed on the plane during its stop in Saigon, 
never deplaning in Vietnam.  At his July 2008 Board hearing, 
however, the appellant testified that he could not recall 
whether or not he had deplaned.  Similarly, in an August 2002 
letter, the appellant's attorney indicated that the appellant 
had "spent the day" at Tan Son Nhut Air Force Base in 
Saigon on his way to Thailand.  On other occasions, however, 
the appellant has indicated that he could not recall the 
length of time the plane was on the ground, but that it could 
have been only an hour.  

In view of the foregoing, the Board finds that the 
appellant's statements do not support a finding that his 
overseas service involved duty or visitation in the Republic 
of Vietnam.  There is no other evidence currently of record 
upon which to support such a finding.  As discussed in detail 
above, in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), 
cert. denied, 129 S.Ct. 1002 (Jan. 21, 2009), the Federal 
Circuit held that VA regulations require that a veteran must 
have set foot within the land borders of Vietnam for 
presumptive service connection to be considered in his case.  
Because there is currently no credible and probative evidence 
establishing that the appellant's overseas service involved 
duty or visitation in the Republic of Vietnam, the 
presumptive provisions are not for application.  

In any event, the Board notes that the record on appeal 
currently contains no indication that the appellant's current 
skin, lung, and heart disabilities are among the enumerated 
diseases deemed to be associated with herbicide exposure.  
The Secretary has concluded, based on multiple in-depth 
studies conducted by the National Academy of Sciences (NAS), 
that there is inadequate evidence of an association between 
exposure to herbicides and non-listed diseases.  See Diseases 
Not Associated With Exposure to Certain Herbicide Agents, 72 
Fed. Reg. 32,395 - 32,407 (June 12, 2007); see also 68 Fed. 
Reg. 27,630 - 27,641 (May 20, 2003); 74 Fed. Reg. 21,258-60 
(May 9, 2009).  While the record currently on appeal, 
therefore, does not indicate that the Agent Orange 
presumptive provisions would assist the appellant in 
establishing service connection for these disabilities, he 
has also argued that service connection on a direct basis is 
warranted for his claimed disabilities.  

In that regard, the Board notes that a veteran may establish 
service connection based on exposure to Agent Orange with 
proof of actual direct causation.  See Stefl v. Nicholson, 21 
Vet. App. 120 (2007) (holding that the availability of 
presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 
Brock v. Brown, 10 Vet. App. 155 (1997).  In this case, 
however, the record currently on appeal contains no probative 
evidence establishing that the appellant was actually exposed 
to an herbicide such as Agent Orange during his period of 
active service.  

The Board has also carefully reviewed the voluminous material 
submitted by the appellant's attorney.  None of this 
evidence, however, documents the use of Agent Orange at Ubon 
during the appellant's tour of duty there.  For example, this 
material includes a copy of a September letter from the 
Principal Assistant Deputy Under Secretary of Defense to 
Congressman Lane Evans, with several attachments.  These 
attachments included a summary of information obtained from a 
search of the records at the U.S. Army's Center for Unit 
Records Research on the use of Vietnam-era herbicides in 
various locations, including Thailand, Laos, and Cambodia.  
These attachments do not document the use of herbicides such 
as Agent Orange at Ubon.

Similarly, the appellant's attorney submitted voluminous 
materials obtained from internet research, including a DVD.  
One of the documents submitted is a research paper entitled 
Herbicide Use in Thailand by Kurt Priessman.  This paper, 
reportedly completed by Mr. Priessman in connection with his 
own claim for VA benefits, cites to various sources, 
including declassified Department of Defense reports.  Also 
included in the material submitted by the appellant's 
attorney were numerous declassified Department of Defense 
documents, including Project Checo Southeast Asia Report.  
The Board has reviewed these materials, but notes that they 
do not document the use or presence of herbicides such as 
Agent Orange at Ubon during the appellant's tour of duty 
there.  

Pursuant to the Board's January 2006 remand instructions, the 
RO attempted to obtain information from the service 
department regarding the appellant's claimed exposure to 
herbicides such as Agent Orange and/or pesticides such as 
mosquito spray.  In a May 2007 letter, JSRRC responded to the 
RO's request for information regarding the appellant's 
possible exposure to herbicides while in Thailand.  JSRRC 
indicated that they could neither document nor verify that 
the appellant was exposed to herbicides while stationed at 
Ubon Air Force base during 1967 and 1968.  JSRRC indicated 
that research showed that herbicides were sprayed in 1964 and 
1965 in a coastal area near Pranburi, Thailand.  Ubon, 
however, was not on the Department of Defense listing of 
areas sprayed outside the Republic of Vietnam.  In addition, 
JSRRC noted that available historical records did not mention 
or document any herbicide spraying, testing, spills, or 
storage at Ubon Thailand during 1967 or 1968.

While the record currently on appeal does not show that the 
appellant was exposed to an herbicide agent such as Agent 
Orange in Thailand, the appellant has described daily 
spraying of insecticides at Ubon to control mosquitoes.  He 
has submitted an affidavit from a fellow serviceman who also 
recalled the spraying of insecticides at Ubon during their 
tour of duty there.  

While the service department has indicated that the available 
historical records did not mention or document any herbicide 
spraying, testing, spills, or storage at Ubon Thailand during 
1967 or 1968, they did not respond to the RO's inquiry 
regarding insecticides or mosquito sprays.  The Court has 
held that compliance with remand instructions is neither 
optional nor discretionary.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  For these reasons, another remand is 
necessary.

The Board also notes that additional evidentiary development 
is necessary in light of the new evidence the appellant has 
submitted.  In this regard, the appellant has submitted a 
statement from his private physician, J. E. B., M.D., who 
indicated that she has treated the appellant for diabetes, 
prostate cancer, and a skin condition of eczema involving his 
face, trunk, and legs.  Dr. B indicated that the appellant 
had no family history of diabetes, prostate cancer, or skin 
problems.  She also noted that the appellant had developed 
prostate cancer at an unusually young age.  Dr. B indicated 
that she had reviewed a copy of the appellant's claims 
folder, which had been provided by the appellant's attorney.  
Based on such review, as well as her experience with other 
patients who were "exposed to Agent Orange and/or other 
hervicides [sic] and pesticides," Dr. B. stated, "I believe 
it is as likely as not that his prostate cancer, Type II 
diabetes, and his skin conditions are related to his service 
in the jungles of Southeast Asia."  

For several reasons, the Board finds that Dr. B's opinion is 
of little probative value.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 302-04 (2008).  First, it appears that some of 
the factual bases upon which she based her opinion are 
inaccurate.  For example, Dr. B indicates that the appellant 
did not have a family history of diabetes.  A review of the 
claims folder, however, reveals several notations of a 
positive family history of diabetes.  See e.g. July 1979 
clinical record noting family history "positive for 
carcinoma, heart disease and diabetes."  Indeed, some of 
these records are from Dr. B herself.  See e.g. October and 
December 1994 clinical records noting "His father had 
coronary artery bypass, and has hypertension.  His mother has 
diabetes, hypertension, and hyperlipidemia."  

The Board also observes that Dr. B did not provide a clear 
rationale for her conclusion to the effect that the 
appellant's prostate cancer, Type II diabetes, and 
unspecified skin condition were "related to his service in 
the jungles of Southeast Asia."  The Court has held that a 
medical opinion is not entitled to any weight "if it 
contains only data and conclusions."  Nieves- Rodriguez, 22 
Vet. App. at 304.

Nonetheless, given the statements of the appellant and 
R.E.L., Jr., to the effect that they were exposed to 
insecticides at Ubon, the Board finds that Dr. B's opinion 
triggers VA's duty to provide a VA medical examination in 
connection with his claims of service connection for prostate 
cancer, diabetes, and a skin condition.  See 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006) (a medical examination is necessary when the evidence 
indicates that the veteran's current disability may be 
associated with service, but is lacking in specificity to 
support a decision on the merits).  

In addition, the Board notes that the record on appeal 
appears to be incomplete in two additional respects.  In an 
August 2008 letter, the appellant's attorney indicated that 
the appellant had received treatment for his claimed lung 
disability in July and August 2008 at the Omaha VA Medical 
Center.  He indicated that the appellant's treating 
physician, an infectious disease specialist, was concerned 
that the appellant may have lung cancer.  He also reportedly 
indicated that the appellant's lung symptoms "certainly" 
could be the result "of serving over in Southeast Asia."  
The Board notes that the most recent VA clinical records 
associated with the record on appeal are dated in January 
2008.  While the appellant's attorney later indicated that 
the VA physician claimed to be unable to reduce his opinion 
to writing, the outstanding VA clinical records must be 
obtained.  See 38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 
C.F.R. § 3.159(c)(1), (2) (2008).  

The appellant's attorney has indicated that the appellant is 
in receipt of disability benefits from the Social Security 
Administration (SSA).  Records from SSA have not yet been 
requested.  VA has an obligation to request these records.  
See 38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2008); see also Tetro v. Gober, 14 Vet. 
App. 110 (2000) (holding that VA has a duty to request 
information and pertinent records from other Federal 
agencies, when on notice that such information exists).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Omaha VA 
Medical Center and request copies of 
clinical records pertaining to the 
appellant from February 2008 to the 
present.  

2.  The RO should also contact SSA and 
obtain a copy of any decision regarding 
the appellant's award of disability 
benefits, as well as any medical records 
in its possession.

3.  The RO should undertake all 
appropriate actions to attempt to verify, 
through official channels, what 
pesticides were used for mosquito 
eradication or other pest control at the 
Ubon Air Force Base during the period 
from May 1967 to June 1968.  

4.  The appellant should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of 
his lung disability, skin disability, 
heart disability, prostate cancer, and 
diabetes mellitus.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination of the appellant.  The 
examiner should be requested to provide 
an opinion, with supporting rationale, as 
to whether it is at least as likely as 
not that any current lung disability, 
skin disability, heart disability, 
prostate cancer, and diabetes mellitus is 
causally related to the appellant's 
active service or any incident therein, 
including exposure to insecticides.  (The 
record currently on appeal does not 
establish that the appellant was exposed 
to an herbicide agent such as Agent 
Orange).  

A complete rationale for all opinions 
expressed by the examiner should be 
provided.  The examiner is advised that 
the term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

5.  After conducting any additional 
development deemed necessary, the RO 
should again review the record.  If the 
benefit sought on appeal remains denied, 
the appellant and his attorney should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  







	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



			
	Robert E. Sullivan	Barbara B. Copeland
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
Kathleen K. Gallagher
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


